           Case 1:21-cv-02247-RDB Document 15 Filed 09/13/21 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

NATIONAL PUBLIC RADIO, INC.

       Plaintiff,                                   *

v.                                                  *       Civil Action No. RDB-21-2247

HON. GLENN L. KLAVANS, et al.,                      *

       Defendants.                                  *

*      *       *      *       *      *       *      *       *       *     *        *    *

                    ORDER GRANTING PRELIMINARY INJUNCTION

       Having conducted a hearing with oral argument from counsel, and for the reasons stated

on the record, it is hereby ORDERED this 13th day of September, 2021 that:

1.     The Motion for Preliminary Injunction (ECF No. 3) filed by Plaintiff, National Public

       Radio, Inc. is GRANTED. A written opinion will follow.

2.     A Permanent Injunction Hearing is set for Wednesday, September 22, 2021 at 11:00 AM

       in Courtroom 5D of the U.S. District Courthouse in Baltimore, Maryland.

3.     Copies of this Order shall be transmitted to counsel of record.




                                                               /s/
                                                    Richard D. Bennett
                                                    United States District Judge
